                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

                                                   )
 JOSEPH Di BIASE, JOHN                             )
 PRODORUTTI, DAVID BRASS, RON                      )
 BEEGLE, DAVID BOBCOCK and CARL                    )
 VAN LOON as individuals, on behalf of             )
 themselves and all persons similarly              )
 situated, and INTERNATIONAL UNION,                )
 UNITED AUTOMOBILE, AEROSPACE                      )
 AND AGRICULTURAL IMPLEMENT                        )
 WORKERS OF AMERICA, UAW,                          )        File No. 3:14-cv-656-RJC-DSC
                                                   )
         Plaintiffs,                               )
                                                   )
 v.                                                )
                                                   )
 SPX CORPORATION,                                  )
                                                   )
         Defendant.                                )
                                                   )

                                              ORDER

       THIS MATTER coming upon Plaintiffs’ Unopposed Motion to Amend Scheduling Order,

the deadlines in the Order not having expired, and it appearing that good cause exists;

       IT IS THEREFORE ORDERED that Plaintiffs’ Motion is GRANTED. Plaintiffs’

expert reports are due December 10, 2019. Defendant’s expert reports are due January 10, 2020.

Mediation is to be conducted by February 27, 2020. Dispositive motions are to be filed by April

10, 2020. Oral argument on such motions will be on or before May 22, 2020. The bench trial is

set for July 6, 2020.

       SO ORDERED.
                                  Signed: October 4, 2019
